Mr. Chief Justice Quiñones
delivered the opinion of the court.
Antonio Rodriguez filed a complaint in the Municipal Court of Mayagüez against Alfredo Bravo, alleging as facts that some animals belonging to the defendant grazing on an estate owned by the latter situated in barrio Miradero of the city of Mayagüez south of the Añasco Road were daily trespassing upon adjoining lands planted in sugar-cane belonging to the plaintiff, Antonio Rodriguez, owing to which the plantings were in a deplorable and ruinous condition; for this reason he filed this complaint in order to recover damages from the defendant caused through his fault and negligence, which he estimated at $350, besides the costs and expenses of the proceedings. The defendant answered the complaint making *17a general denial of all the facts alleged therein, and the trial having been held before said municipal court the latter rendered judgment adjudging the defendant, Alfredo Bravo, to pay the sum of $10, with costs. An appeal from this judgment having been taken by the plaintiff on account of the amount awarded therein, and the trial having been held on said appeal in this District Court of Mayagüez, the latter rendered judgment on December 14 last, holding that it had no certain and specific basis upon which to determine the amount of damage-caused to the property of the plaintiff, and that as it had not been specifically shown that the damages caused to the sugar plantation belonging to the plaintiff had been caused entirely by the defendant, and this being a question of fact material to the determination of the amount of such damages, further consideration had to be given the case, and the court therefore ordered the parties litigant to appear anew in court on the day and hour they might agree to discuss the point of fact to which reference was made, at which time they would be permitted to introduce any relevant evidence with respect to this point and no other, this decision not to be construed in the sense of retroverting the proceedings. From this decision an appeal was taken by counsel for the plaintiff to this Supreme Court.
The decision rendered in this case by the District Court of Mayagüez on December 14, 1906, from which an appeal has' been taken to this court by the plaintiff, is not a decision from which an appeal lies, according to section 295 of the Code of Civil Procedure, inasmuch as it is not a final judgment, nor does it partake of the character of the .decisions specifically enumerated in paragraph 3 of said section; for this reason we recommend that the appeal taken in this case be dismissed, with the costs of the appeal against the appellant.

Dismissed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.